FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofMarch HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ Profit/(loss) before tax and balance sheet data - North America Retail Banking and Wealth Management US$m Commercial Banking53 US$m Global Banking and Markets US$m Global Private Banking US$m Other US$m Inter- segment elimination49 US$m Total US$m Profit/(loss) before tax Net interest income 89 Net fee income 79 − Trading income excluding net interest income 48 40 19 7 − Net interest income on trading activities 11 1 − − 37 Net trading income44 59 41 19 7 37 Changes in fair value of long- term debt issued and related derivatives − - Net income from other financial instruments designated at fair value − Net expense from financial instruments designated at fair value − Gains less losses from financial investments 4 − − 8 − Dividend income 12 9 48 4 4 − 77 Net earned insurance premiums 34 - 34 Other operating income/ (expense) − 1 Total operating income Net insurance claims50 − Net operating income4 Loan impairment charges and other credit risk provisions . − − Net operating income Total operating expenses Operating profit/(loss) 57 − Share of profit/(loss) in associates and joint ventures 32 − 31 Profit/(loss) before tax 57 − % Share of HSBC's profit before tax (0.9) 3.5 4.1 0.3 (1.6) 5.4 Cost efficiency ratio 79.9 52.9 64.4 82.3 119.9 72.9 Balance sheet data40 US$m US$m US$m US$m US$m US$m Loans and advances to customers (net)34 − Total assets Customer accounts reported in: - customer accounts34 − Profit/(loss) before tax and balance sheet data - North America (continued) Retail Banking and Wealth Management US$m Commercial Banking53 US$m Global Banking and Markets US$m Global Private Banking US$m Other US$m Inter- segment elimination49 US$m Total US$m Profit/(loss) before tax Net interest income Net fee income - Trading income/(expense) excluding net interest income 47 20 16 - Net interest income on trading activities 17 1 91 - - 65 Net trading income/(expense)44 48 20 16 65 Changes in fair value of long- term debt issued and related derivatives - Net income from other financial instruments designated at fair value - Net expense from financial instruments designated at fair value - Gains less losses from financial investments 27 - 8 - Dividend income 15 11 32 3 - - 61 Net earned insurance premiums - Gains on disposal of US branch network and cards business - Other operating income 5 Total operating income Net insurance claims50 - Net operating income4 Loan impairment (charges)/ recoveries and other credit risk provisions 3 - - Net operating income Total operating expenses Operating profit/(loss) 72 - Share of profit in associates and joint ventures 2 1 - 3 Profit/(loss) before tax 72 - % Share of HSBC's profit before tax 14.5 5.8 4.6 0.3 (14.2) 11.1 Cost efficiency ratio 38.9 45.9 61.5 79.5 425.6 60.8 Balance sheet data40 US$m US$m US$m US$m US$m US$m Loans and advances to customers (net) - Total assets Customer accounts reported in: - customer accounts 51 For footnotes, see page 132. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:25 March 2014
